        Case 6:20-cv-01192-KGG Document 14 Filed 10/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

 JAYDEN JOHNSON,

        Plaintiff,
 v.                                                  Case No. CIV-20-1192

 ABRAHAM PETERS,

        Defendant.

       CERTIFICATE OF SERVICE OF PLAINTIFF’S INITIAL DISCLOSURES

       Plaintiff, Jayden Johnson, by and through counsel, certifies that on the 1st day of October,

2020, his Rule 26 Disclosures were sent via electronic mail to J. Scott Koksal

(scott@lmandk.com), attorney for Defendant.


                                             /s/Steven E. Ward
                                             Steven E. Ward Kan. #17066
                                             McAfee & Taft A Professional Corporation
                                             4050 South Fairview Avenue
                                             Springfield, Missouri 65807
                                             Telephone: (417) 409-6090
                                             Telecopier: (417) 409-6055
                                             steve.ward@mcafeetaft.com
                                             and
                                             Jeff L. Todd, Esq. Admitted Pro Hac Vice
                                             McAfee & Taft A Professional Corporation
                                             Tenth Floor, Two Leadership Square
                                             211 N. Robinson
                                             Oklahoma City, Oklahoma 73102
                                             (405) 235-9621
                                             (40) 235-0439 (fax)
                                             jeff.todd@mcafeetaft.com
                                             ATTORNEYS FOR PLAINTIFF
